DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed October 11, 2021 claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and a compression device of claims 1-15 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: computer readable media, machine, computing device, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:

monitoring, by one or more processors, for data sent from an Internet of Things (IoT) sensor associated with the physical asset (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses reading a sensor on a forklift to see it has been used. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
determining, by one or more processors, that a pre-configured threshold is met (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses that the forklift Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
reviewing, by one or more processors, a digital twin agreement for the digital twin (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses a person verifying the use of forklift. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
archiving, by one or more processors, the digital twin (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the person recording that the forklift has moved and thereby used. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
In a nutshell, claim 1 is directed to archiving sensor data. The mental process here is that a person can read and store data from a sensor.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computer readable media, machine, computing device, memory, and processor.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (Paragraph(s) 39-46 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computer readable media, machine, computing device, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraph(s) 39-46 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US Pub. No. 10798175) in view Nardiello et al. (US Pub. No. 20170129254).
With respect to claim 1, Knight et al. teaches a computer-implemented method for archiving a digital twin (“automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin,” See Column 6 Lines 31-53) associated with a physical asset, the computer-implemented method comprising: 
monitoring, by one or more processors (processors, See Fig. 2), for data sent from an Internet of Things (IoT) sensor associated with the physical asset (“big data generated by interconnected IoT in commercial real-estate buildings,” See Column 6  Lines 54-67); 
determining, by one or more processors, that a pre-configured threshold is met (“rule may trigger an action based on receiving real-time data related to a supply air temperature that has exceeded a min/max alarm threshold” See Column 7 Lines 28-35);
reviewing, by one or more processors, a digital twin agreement for the digital twin (“edge application is constantly updating the digital twin at the edge, it is possible to quickly and efficiently search for various information about the current state of the building systems,” See Column 17 Lines 24-34).  Knight et al. does not discloses archiving.
	However, Nardiello et al. teaches archiving, by one or more processors, the digital twin (Paragraph 35 discloses archiving pertinent data for identification). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) with Nardiello et al. (IOT data storage).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Cella et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  
	The Knight et al. reference as modified by Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 2, Nardiello et al. teaches the computer-implemented method of claim 1, further comprising: 
determining, by one or more processors, based on the digital twin agreement, a set of parties required to approve a decommissioning of the physical asset and an archival of the digital twin associated with the physical asset (Paragraph 25 discloses Life cycle arrow 104 depicts various engineering phases throughout the life cycle beginning with conceptual design and ending with the final retirement/disposition of the asset and Paragraph 24 discloses fleet managers to make informed decisions about all aspects of the physical vehicles, retirement is equivalent to decommissioning); 
sending, by one or more processors, an alert to a set of devices associated with the set of parties (Paragraph 24 discloses maintenance step 114 also captures data and adds it to a maintenance model to strike a balance of usage profiles that minimizes wear and tear/damage to the vehicle, and allows maximum use and minimum cost, the onboard model alerts fleets managers and engineers for retiring); and 
determining, by one or more processors, that each party of the set of parties approved decommissioning the physical asset (Paragraph 25 discloses Life cycle arrow 104 depicts various engineering phases throughout the life cycle beginning with conceptual design and ending with the final retirement/disposition of the asset and Paragraph 24 discloses fleet managers to make informed decisions about all aspects of the physical vehicles, retirement is equivalent to decommissioning which wold require approval by the managers). 
	The Knight et al. reference as modified by Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 3, Nardiello et al. teaches the computer-implemented method of claim 2, wherein the alert requests approval to archive the digital twin associated with the physical asset from the set of parties (Paragraph 35 discloses archiving pertinent data). 
	The Knight et al. reference as modified by Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 4, Nardiello et al. teaches the computer-implemented method of claim 1, wherein the pre-configured threshold relates to decommissioning of the physical asset and archival of the digital twin associated with the physical asset (Paragraph 25 discloses Life cycle arrow 104 depicts various engineering phases throughout the life cycle beginning with conceptual design and Paragraph 35 discloses archiving pertinent data for identification). 
The Knight et al. reference as modified by Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 5, Nardiello et al. teaches the computer-implemented method of claim 1, wherein the pre-configured threshold is selected from the group consisting of a length of time in which no data is read by the IoT sensor associated with the physical asset, a length of time in which a GPS position of the physical asset does not change, and a length of time in which an event associated with the physical asset is not read by the IoT sensor associated with the physical asset (“user triggering or requesting the query or automatically based on preset parameters and thresholds,” See Column 20 Lines 1-21). 
 	With respect to claim 8, Knight et al. teaches a computer program product for archiving a digital twin (“automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin,” See Column 6 Lines 31-53) associated with a physical asset, the computer program product comprising: 
one or more computer-readable storage media (removable media, See Fig. 2) and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: 
program instructions (“Instructions,” See Column 11 Lines 3-10)  to monitor for data sent from an Internet of Things (IoT) sensor associated with the physical asset (“big data generated by interconnected IoT in commercial real-estate buildings,” See Column 6  Lines 54-67); 
program instructions to determine that a pre-configured threshold is met (“rule may trigger an action based on receiving real-time data related to a supply air temperature that has exceeded a min/max alarm threshold” See Column 7 Lines 28-35); 
program instructions to review a digital twin agreement for the digital twin (“edge application is constantly updating the digital twin at the edge, it is possible to quickly and efficiently search for various information about the current state of the building systems,” See Column 17 Lines 24-34).  Knight et al. does not discloses archiving.
	However, Nardiello et al. teaches program instructions to archive the digital twin (Paragraph 35 discloses archiving pertinent data for identification). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) with Nardiello et al. (IOT data storage).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Cella et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.
With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 15, Knight et al. teaches a computer system for archiving a digital twin (“automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin,” See Column 6 Lines 31-53) associated with a physical asset, the computer system comprising: 
one or more computer processors (processors, See Fig. 2); 
one or more computer-readable storage media (removable media, See Fig. 2); 
program instructions (“Instructions,” See Column 11 Lines 3-10) stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: 
program instructions to monitor for data sent from an Internet of Things (IoT) sensor associated with the physical asset (“big data generated by interconnected IoT in commercial real-estate buildings,” See Column 6  Lines 54-67); 
program instructions to determine that a pre-configured threshold is met (“rule may trigger an action based on receiving real-time data related to a supply air temperature that has exceeded a min/max alarm threshold” See Column 7 Lines 28-35); 
program instructions to review a digital twin agreement for the digital twin (“edge application is constantly updating the digital twin at the edge, it is possible to quickly and efficiently search for various information about the current state of the building systems,” See Column 17 Lines 24-34).  Knight et al. does not discloses archiving.
	However, Nardiello et al. teaches program instructions to archive the digital twin (Paragraph 35 discloses archiving pertinent data for identification). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) with Nardiello et al. (IOT data storage).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Cella et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.


Claim(s) 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US Pub. No. 10798175) and Nardiello et al. (US Pub. No. 20170129254) in further view Cella et al. (US Pub. No. 20190171187)

The Knight et al. reference as modified by Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 6, Knight et al. as modified by Nardiello et al. does not disclose moving, by one or more processors, the digital twin to a state that is more cost effective.
However, Cella et al.  teaches the computer-implemented method of claim 1, wherein archiving the digital twin comprises: 
destroying, by one or more processors, the digital twin; 
moving, by one or more processors, the digital twin to a state that is more cost effective (Paragraph 391 discloses legacy data may be processed with the analyzer module 5710 and may be stored in one or more temporary holding areas such as a new legacy data repository 5722. One or more temporary areas may be configured to hold data until it is copied to an archive and verified); 
transferring, by one or more processors, the digital twin to a "digital twin" junk yard; or 
transferring, by one or more processors, the digital twin to a third party that offers archival of rarely used digital twins.
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) and Nardiello et al. (IOT data storage) with Cella (IOT).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Cella et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  

The Knight et al. reference as modified by Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 6, Knight et al. as modified by Nardiello et al. does not disclose recording, by one or more processors, in a blockchain ledger, an entry corresponding to decommissioning of the physical asset and archival of the digital twin associated with the physical asset.
However Cella et al. teaches the computer-implemented method of claim 1, further comprising: 
recording, by one or more processors, in a blockchain ledger, an entry corresponding to decommissioning of the physical asset and archival of the digital twin associated with the physical asset (Paragraph 257 discloses an industrial IoT distributed ledger, including a distributed ledger supporting the tracking of transactions executed in an automated data marketplace for industrial IoT data); and 
recording, by one or more processors, in the blockchain ledger, a second entry corresponding to a change in ownership of the physical asset (Paragraph 257 discloses an industrial IoT distributed ledger, including a distributed ledger supporting the tracking of transactions executed in an automated data marketplace for industrial IoT data). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) and Nardiello et al. (IOT data storage) with Cella (IOT).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Cella et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20190158309 is directed to BUILDING MANAGEMENT SYSTEM WITH SPACE GRAPHS: [0421] facility operation agent 1208 includes access to all the building mechanical, electrical, and/or plumbing information in a three dimensional representation of the building. The operator will be able to zoom in digitally onto any of the device and equipment and view the current status, history, and/or Datasheets, in some embodiments. The three dimensional digital twin will also contain information of all assets, employee and occupancy data, space characteristics, and/or usage. The three dimensional digital twin may illustrate the distribution of employees and employees and a heatmap of energy consumption and efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization whaere this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154